Per Curiam.
Plaintiffs, who are motion picture theater operators, brought this action against defendant for a declaratory judgment declaring unconstitutional Minneapolis Code of Ordinances, c. 367,1 and for an order enjoining defendant from arresting them for operating a theater without a license issued pursuant to c. 367. While plaintiffs’ appeal from an order denying a temporary injunction was pending, the legislature enacted a new statute, L. 1974, c. 298,2 which defendant concedes supersedes the ordinance. This being so, defendant does not intend to base any license denial upon the ordinance or to arrest plaintiffs for operating a theater without a license issued pursuant to the ordinance. There is therefore no reason why we should address ourselves to the issues raised by plaintiffs’ appeal, the appeal having been rendered moot.
Appeal dismissed.

 Section 367.010 provides that the city council shall not grant a motion picture theater license to an applicant who in the last 5 years has been convicted of violating Minneapolis Code of Ordinances, § 870.080, which relates to the sale or display of obscene materials.


 L. 1974, c. 298, § 3, subd. 1, provides: “Notwithstanding any other provisions of law to the contrary, no person shall be disqualified from public employment, nor shall a person be disqualified from pursuing, practicing, or engaging in any occupation for which a license is required solely or in part because of a prior conviction of a crime or crimes, unless the crime or crimes for which convicted directly reláte to the position of employment sought or the occupation for which the license is sought.”